DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Title
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. Examiner believes that the title of the invention is imprecise. A descriptive title indicative of the invention will help in proper indexing, classifying, searching, etc. See MPEP §606.01. However, the title of the invention should be limited to 500 characters. Examiner suggests in including the aspect(s) of the claims which Applicant believes to be novel or nonobvious over the prior art.

Specification
Response to Arguments
Applicant’s arguments, see page 11, filed 6/3/2021, with respect to objection to the specification have been fully considered and are persuasive. The objection to the specification has been withdrawn. 

Drawings
Response to Arguments
Applicant’s arguments, see page 11, filed 6/3/2021, with respect to objection to the drawings have been fully considered and are persuasive. The objection to the drawings has been withdrawn. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 5, 10, and 18: The term "complex" in claims 1, 5, 10, and 18 is a relative term which renders the claim indefinite. The term “complex" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Resultantly, it is unclear what type of datasets are intended to be considered complex. For examination purposes, Examiner assumes the term “complex dataset” to refer to any set of numbers, figures, characters, or letters used to convey some type of information to either a human or computer.
Claim 1: The term “predictable” in claim 1 line 15 is an unclear term which renders the claim indefinite. It is unclear what makes the claimed “framework” predictable. It is unclear if what is intended to be “predictable” is the use of a particular framework (e.g. expected, predetermined, known, etc.) or if what is intended to be “predictable” is the pattern recognition resulting from the framework (e.g. predictive, forecasting, etc). Is “predictable” intended to be a relative term, and neither the claim nor specification provide a definition or requisite degree. The only use in the instant specification as filed is in ¶27 states “perform pattern recognition within a predictable and predetermined framework”, but examiner isn’t clear if this is two ways of reiterating the same concept (i.e. predetermined) or if the specification is saying the framework is both predetermined and forecasting, so this does not provide not clarification on the meaning or scope of the term. 
Claim 18: The term “inexperienced” in claim 18 lines 9, 11, 13 is a relative term which renders the claim indefinite. The term “inexperienced" is not defined
Claims 2-9 are rejected due to their dependency on the rejected claim 1. Claims 11-17 are rejected due to their dependency on the rejected claim 10. Claims 19-20 are rejected due to their dependency on the rejected claim 18.
Response to Arguments
Applicant's arguments filed 6/3/2021 have been fully considered but they are not persuasive. In Re page 11, applicant argues “Applicant respectfully brings to the Examiner’s attention ¶¶ 0002, 0003, and 0054-0066, which describe the term complex and provide a number of relevant examples. Applicant disagrees with the Examiner’s present interpretation of “complex” given at pages 2 and 3 of the Office Action … the Examiner’s assumption is incorrect because of the plain meaning of the word “complex”.
	Examiner disagrees. While the speciation may “describe the term complex and provide a number of relevant examples”, these are not definitions and are not limiting upon the broadest reasonable interpretation (BRI) of the claimed “complex dataset”. While applicant has referred to the “plain meaning of the word ‘complex’”, applicant has not stated what that “plain meaning” is, has not cited a dictionary definition or other source for that meaning. Absent evidence, applicant’s argument about the “plain meaning” of the term is conclusory, and carries no weight. Some selected dictionary definitions include:
complex data: “Numeric data used to represent complex numbers”, IEEE, IEEE 100: The Authoritative Dictionary of IEEE Standards Terms, Seventh Edition, page 203.
complex: “1a. Consisting of interconnected or interwoven parts; composite. B. Composed of two or more units … 2. Involved or intricate; complicated … SYNONYMNS complicated, intricate, involved, tangled, knotty … intellectual complexity leading to difficulty of solution or comprehension”, The American Heritage College Dictionary, Fourth Edition, p293.
Based on these dictionary definitions, the broadest reasonable interpretation (BRI) of a “complex dataset” would include at least: a set of numeric data representing complex numbers, a set of data that has multiple interconnected parts such as where each piece of data has two or more related parts (e.g. GPS coordinates, first name and last name, name and date of birth, or another other pairs or tuples of fields), a set of data that is in any way intricate/nuanced or not immediately comprehensible (e.g. any sufficiently large dataset of any form would be involved and difficult to comprehend in a straightforward manner), etc. Examiner reiterates that, absent a definition or means to determine the requisite degree, the claimed “complex dataset” is unclear because the term “complex” is a relative term which renders the scope of the claim unclear. 

	Claims 1-20 are accordingly properly rejected under 35 USC §112(b). 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefore, subject to the conditions and requirements of this title.


Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The analysis of the claims will follow the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (January 7, 2019) (“2019 PEG”). 

Claim 1:
Step 1: The claim recites a system for analyzing complex datasets; therefore it falls into the statutory category of machines.
Step 2A Prong 1: The claim recites limitations directed to the “mental processes” category (including observations, judgements, evaluations, and opinions) of the abstract idea judicial exception. Specifically, the following limitations are directed towards mental processes:
analyzing complex datasets (Humans can read through and interpret a wide variety of data types)
wherein the complex dataset is processed (Processing can be interpreted as performing a series of operations or steps including sorting, classifying, or mathematical operations, all within the capabilities of the human mind)
wherein the complex dataset is parsed into one or more chunks (Parsing can be interpreted as analyzing, sorting, or examining, all within the capabilities of the human mind) and 
the one or more chunks are abstracted as a plurality of abstract representations (Abstraction can be interpreted as a mathematical operation where the values of the data are being changed according to some formula)
a plurality of graphical matrices comprising the plurality of abstract representations (Humans are capable of organizing information into matrix form, either in the mind or with the assistance of pen and paper)
at least first and second graphical matrices of the plurality of graphical matrices developed from the complex dataset (Humans are capable of organizing information into matrix form, either in the mind or with the assistance of pen and paper)
wherein the plurality of abstract representations develops a predictable framework for pattern recognition by the human observer (Humans are capable of developing information organization frameworks that make it easier for humans to perform pattern recognition, either mentally or with the assistance of pen and paper, such as creating tables, graphs, etc.) 
wherein the human observer compares the first and second graphical matrices (The human observers here are performing an evaluation of the graphical matrices by comparing them)
wherein the human observer classifies the graphical matrices and said classification provides the one or more machine learning algorithms with information about the complex dataset (The human observers here are performing an evaluation of the graphical matrices by classifying them)
Step 2A Prong 2: This judicial exception is not integrated into a practical application because the additional elements of the claim are merely elements that enable the performance of a mental process in a computer environment, wherein the computer is only used as a tool to perform the mental process (See MPEP § 2106.05(b)(I)). While the claim recites that the judicial exception is to be performed on a ‘system’ comprising ‘one or more servers,’ ‘one or more client devices,’ ‘one or more displays,’ and ‘a network,’ the computer equipment recited is claimed at a high level of generality, with the result that the recitation of such generic computer equipment amounts to a mere instruction to apply the judicial exception on generic computer equipment (See MPEP § 2106.05(f)). 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The only remaining limitations of the claim are as follows:
one or more servers; 
one or more machine learning algorithms 
one or more client devices; 
one or more displays associated with the one or more client devices 
a network connecting the one or more servers and the one or more client devices
wherein a complex dataset is stored on the one or more servers
…by the one or more servers
wherein the one or more servers transmit, over the network to the one or more client devices,… for display to a human observer
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. All of the additional limitations from the claim that are listed above are generic elements of a computing environment or mere instructions to apply the judicial exception to the computing environment. Neither these limitations nor the recitation of computer implementation amounts to significantly more than the judicial exception. Accordingly, the claim is not patent eligible.

Claim 2: 
Step 1: A machine, as above.
Step 2A Prong 1: The claim recites limitations directed to the “mental processes” category (including observations, judgements, evaluations, and opinions) of the abstract idea judicial exception. Specifically, the claim states “the classification by the human observer is one of similar, dissimilar, and somewhat similar,” which is merely stating that the human observers are performing an evaluation through classification.
Step 2A Prong 2/Step 2B: As this claim merely adds an additional mental process to the previously patent ineligible claim it is dependent on, it does not include additional elements that are sufficient to amount to significantly more than the judicial exception or integrate the abstract idea into a practical application. Accordingly, the claim is not patent eligible.

Claim 3: 
Step 1: A machine, as above.
Step 2A Prong 1: The claim recites limitations directed to the “mental processes” category (including observations, judgements, evaluations, and opinions) of the abstract idea judicial exception. Specifically, the claim states the limitation that “the classifications of the plurality of human observers are combined to develop an aggregate classification,” which can be interpreted as using the plurality of classifications by the humans to evaluate which classifications are most accurate. 
Step 2A Prong 2: This claim includes the limitations recited in claim 1 which are not enough to incorporate the judicial exception into a practical application for the reasons described above.

 
Claim 4: 
Step 1: A machine, as above.
Step 2A Prong 1: The claim includes the same limitations directed to the “mental processes” category (including observations, judgements, evaluations, and opinions) of the abstract idea judicial exception as claim 3, on which it is dependent. 
Step 2A Prong 2: The claim states the limitation “wherein the aggregate classification is provided as an input to the one or more machine learning algorithms.” This limitation amounts to insignificant extra-solution activity as the input data is only provided to the machine learning algorithm and the machine learning algorithm is neither trained nor analyzed. This amounts to selecting data to be input and manipulated (See MPEP 2106.05(g)). The claim also states the limitation “wherein the one or more machine learning algorithms include a convolutional neural network.” This amounts to an instruction to use a generic class of computer algorithms to perform a judicial exception (See MPEP 2106.05(f)).
Step 2B: These limitations do not include significantly more than the judicial exception as they are either merely instructions to implement the judicial exception or a generic class of computer algorithm used to perform the judicial exception. Accordingly, the claim is not patent eligible.

Claim 5: 
Step 1: A machine, as above.
Step 2A Prong 1: The claim recites a limitation directed to the “mathematical operations” category of the abstract idea judicial exception and a limitation directed to the “mental processes” category (including observations, judgements, evaluations, and opinions) of the abstract idea judicial exception. Specifically, the claim states the limitation “wherein one or more abstraction functions operate to abstract the one or more chunks as abstract representations,” which can be interpreted as a mathematical operation where the values of the data are being changed according to some formula, and “wherein the abstraction function used to abstract the one or more chunks is at least partially determined by a type of data comprising the complex dataset” where the determination is an evaluation of which function should be used. 
Step 2A Prong 2/Step 2B: As this claim merely adds additional mental processes to the previously patent ineligible claim it is dependent on, it does not include additional elements that are sufficient to amount to significantly more 

Claim 6: 
Step 1: A machine, as above.
Step 2A Prong 1: The claim recites limitations directed to the “mental processes” category (including observations, judgements, evaluations, and opinions) of the abstract idea judicial exception. Specifically, the claim states “one or more of the abstract representations are combined to produce the graphical matrices,” which is a mental process because humans are capable of organizing information into matrix form, either in the mind or with the assistance of pen and paper.
Step 2A Prong 2/Step 2B: As this claim merely adds an additional mental process to the previously patent ineligible claim it is dependent on, it does not include additional elements that are sufficient to amount to significantly more than the judicial exception or integrates the abstract idea into a practical application. Accordingly, the claim is not patent eligible.

Claim 7: 
Step 1: A machine, as above.
Step 2A Prong 1: The claim recites limitations directed to the “mental processes” category (including observations, judgements, evaluations, and opinions) of the abstract idea judicial exception. Specifically, the claim states the limitation “wherein the one or more chunks are compared to one another according to a similarity threshold; and wherein the abstract representations are produced for the one or more chunks that are below the similarity threshold,” which is a mental process because humans are capable of mentally comparing items and evaluating whether or not they meet a certain threshold.
Step 2A Prong 2/Step 2B: As this claim merely adds an additional mental process to the previously patent ineligible claim it is dependent on, it does not include additional elements that are sufficient to amount to significantly more than the judicial exception or integrates the abstract idea into a practical application. Accordingly, the claim is not patent eligible.

Claim 8: 
Step 1: A machine, as above.

Step 2A Prong 2/Step 2B: As this claim merely adds an additional mental process to the previously patent ineligible claim it is dependent on, it does not include additional elements that are sufficient to amount to significantly more than the judicial exception or integrates the abstract idea into a practical application. Accordingly, the claim is not patent eligible.

Claim 9: 
Step 1: A machine, as above.
Step 2A Prong 1: The claim includes the same limitations directed to the “mental processes” category (including observations, judgements, evaluations, and opinions) of the abstract idea judicial exception as claim 1, on which it is dependent.
Step 2A Prong 2: This claim includes the limitations recited in claim 1 which are not enough to incorporate the judicial exception into a practical application for the reasons described above.
Step 2B: The claim states the limitation “wherein the classification provided by the human observer is communicated to the one or more machine learning algorithms to train the one or more machine learning algorithms.” This limitation merely links the system broadly to the environment of “machine learning” and is not sufficient to amount to significantly more than the judicial exception (See MPEP 2106.05(h)). Accordingly, the claim is not patent eligible.


Claim 10:
Step 1: The claim recites a method for analyzing complex datasets; therefore it falls into the statutory category of processes.
Step 2A Prong 1: The claim recites limitations directed to the “mental processes” category (including observations, judgements, evaluations, and opinions) of the abstract idea judicial exception. Specifically, the following limitations are directed towards mental processes:
analyzing complex datasets (Humans can read through and interpret a wide variety of data types)
parsing a complex dataset into one or more chunks (Parsing is can be interpreted as analyzing, sorting, or examining, all within the capabilities of the human mind)
 interpreting each chunk as one or more respective abstract representations (Humans can abstract data in the form of a graph with the help of pen and paper)
wherein the one or more human observers compares the first and second visual representations to produce one or more respective classifications (The human observers here are performing an evaluation of the graphical matrices by comparing them)
providing the one or more classifications to a machine learning algorithm (As the input data are only provided to the machine learning algorithm, the claim does not require the machine learning algorithm to be trained or to perform any operations upon the provided classifications, this limitation amounts to a mental process as a human can provide data to a generic machine learning algorithm with the assistance of pen and paper)
analyzing the complex dataset in view of the one or more classifications of the one or more visual representations of the one or more abstract representations of the one or more data chunks of the complex dataset (Humans can read through and interpret a dataset in light of visual prepresentations such as graphs or tables in view of labels or classifications)
Step 2A Prong 2: This judicial exception is not integrated into a practical application because the additional elements of the claim are merely elements that enable the performance of a mental process in a computer environment, wherein the computer is only used as a tool to perform the mental process. (See MPEP § 2106.05(b)(I)). While the claim recites that the judicial exception is to be performed by ‘presenting the one or more abstract representations’ and ‘receiving the one or more classifications,’ these amount to insignificant extra-solution activity (See MPEP 2106.05(g)).
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The only remaining limitations of the claim are as follows:
presenting the one or more abstract representations to one or more human observers as one or more visual representations
wherein the one or more human observers are presented with first and second visual representations of the one or more abstract representations
receiving the one or more classifications of the respective one or more visual representations
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because they do not integrate the abstract idea into a practical application. All of the additional limitations from 

Claims 11:
Step 1: A process, as above.
Step 2A Prong 1: The claim includes the same limitations directed to the “mental processes” category (including observations, judgements, evaluations, and opinions) of the abstract idea judicial exception as claim 10, on which it is dependent. The limitation “the test visual representations have one or more known classifications,” is simply further defining or limiting terms already recited and does not change the fact that the underlying process is mentally performable.
Step 2A Prong 2: The limitation “presenting one or more test visual representations comprised of the one or more abstract representations to the one or more human observers before presenting the one or more visual representations to the one or more human observers” does not amount to significantly more than the judicial exception as it does not incorporate the judicial exception into a practical application. 
Step 2B: The additional limitations from the claim amount to mere instruction to apply the judicial exception. These limitations do not amount to significantly more than the judicial exception. Accordingly, the claim is not patent eligible.

Claim 12:
Step 1: A process, as above.
Step 2A Prong 1: The claim recites limitations directed to the “mental processes” category (including observations, judgements, evaluations, and opinions) of the abstract idea judicial exception. Specifically, the claim states “the one or more human observers classifies the first and second visual representations as one of similar, dissimilar, and somewhat similar,” which is merely stating that the human observers are performing an evaluation through classification.
Step 2A Prong 2/Step 2B: As this claim merely adds an additional mental process to the previously patent ineligible claim it is dependent on, it does not include additional elements that are sufficient to amount to significantly more than the judicial exception or integrates the abstract idea into a practical application. Accordingly, the claim is not patent eligible.
 
Claim 13:
Step 1: A process, as above.
Step 2A Prong 1: The claim recites limitations directed to the “mental processes” category (including observations, judgements, evaluations, and opinions) of the abstract idea judicial exception. Specifically, the claim states the limitation of “aggregating the plurality of classifications of the first and second visual representations,” which can be interpreted as using the plurality of classifications by the humans to evaluate which classifications are most accurate. 
Step 2A Prong 2/Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The limitations “presenting the first and second visual representations to a plurality of human observers” and “receiving a plurality of classifications of the first and second visual representations” do not amount to significantly more than the judicial exception as they do not incorporate the judicial exception into a practical application. The additional limitations from the claim are merely an instruction to implement the judicial exception. This limitation does not amount to significantly more than the judicial exception. Accordingly, the claim is not patent eligible.


Claim 14:
Step 1: A process, as above.
Step 2A Prong 1: The claim includes the same limitations directed to the “mental processes” category (including observations, judgements, evaluations, and opinions) of the abstract idea judicial exception as claim 13, on which it is dependent. 
Step 2A Prong 2: The claim states the limitation “wherein the machine learning algorithm is a convolutional neural network” This amounts to an instruction to use a generic class of computer algorithms to perform a judicial exception (See MPEP 2106.05(f)).
Step 2B: This limitation does not include significantly more than the judicial exception as it is merely instruction to use a generic class of computer algorithm used to perform the judicial exception. Accordingly, the claim is not patent eligible.

Claim 15:
Step 1: A process, as above.

determining a threshold similarity correlated with a number of abstract representations to include in each visual representation (which constitutes making an evaluation of which threshold is correct)
comparing the one or more chunks of data to one another before interpreting each chunk as the respective one or more abstract representations (where comparing items involves observing them and making some evaluation of them and interpretation is a mental process that involves evaluating and understanding) 
identifying whether the one or more chunks are above the threshold similarity (here, the chunks are being evaluated to see if they meet a certain criteria) 
iteratively comparing the one or more chunks of data to one another until all chunks included in the visual representation are above the similarity threshold (where comparing items involves observing them and making some evaluation of them)
Step 2A Prong 2/Step 2B: As this claim merely adds additional mental processes to the previously patent ineligible claim it is dependent on, it does not include additional elements that are sufficient to amount to significantly more than the judicial exception or integrates the abstract idea into a practical application. Accordingly, the claim is not patent eligible.

Claim 16:
Step 1: A process, as above.
Step 2A Prong 1: The claim includes the same limitations directed to the “mental processes” category (including observations, judgements, evaluations, and opinions) of the abstract idea judicial exception as claim 10, on which it is dependent. The limitations “wherein each visual representation is a matrix; and wherein each abstract representation is an entry in the matrix,” is simply further defining or limiting terms already recited and does not change the fact that the underlying process is mentally performable.
Step 2A Prong 2/Step 2B: As this claim merely further defines or limits the mental processes of the previously patent ineligible claim it is dependent on, it does not include additional elements that are sufficient to amount to significantly more than the judicial exception or integrates the abstract idea into a practical application. Accordingly, the claim is not patent eligible.

Claim 17:
Step 1: A process, as above.
Step 2A Prong 1: The claim recites limitations directed to the “mathematical operation” category of the abstract idea judicial exception. Specifically, the claim states the limitation “wherein a blur function is applied to each matrix before the one or more visual representations are presented to the one or more human observers,” which can be interpreted as a mathematical operation where values of the data that make up the graphical matrices are changed according to some formula.
Step 2A Prong 2/Step 2B: As this claim merely adds an additional mental process to the previously patent ineligible claim it is dependent on, it does not include additional elements that are sufficient to amount to significantly more than the judicial exception or integrates the abstract idea into a practical application. Accordingly, the claim is not patent eligible.
Response to Arguments
Applicant's arguments filed 6/3/2021 have been fully considered but they are not persuasive. In Re pages 11-12, applicant argues: 
Claims 1-17 were rejected under 35 U.S.C. § 101 for being directed to a judicial exception (e.g., an abstract idea). Applicant traverses the rejection of claims 1-17 as directed to a judicial exception. Applicant notes that this rejection refers to the Office's guidance concerning subject matter eligibility, "2019 Revised Patent Subject Matter Eligibility Guidance", as published on 37 CFR Part 1, Vol. 84, No. 4, of January 7, 2019 (Docket No. PTO-P-2018-0053, hereinafter "Revised Guidance"). However, the Office Action does not address the Office's most recent update, "October 2019 Update: Subject Matter Eligibility", as published and available on the Application No. 15/817,466Office's website as of October 17, 2019 (Docket No. PTO-P-2019-0034, hereinafter "October Update"). 
According to Section I of the Revised Guidance, the abstract idea exception includes the following groupings of subject matter, when recited per se: 
(a) Mathematical concepts - mathematical relationships, mathematical formulas or equations, mathematical calculations; (b) Certain methods of organizing human activity - fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and (c) Mental processes - concepts performed in the human mind (including an observation, evaluation, judgment, opinion). (Emphasis added). 
The Revised Guidance goes on to say that: "Claims that do not recite matter that falls within these enumerated groupings of abstract ideas should not be treated as reciting abstract ideas". Revised Step 2A of the Revised Guidance requires that the Examiner ask whether the claim recites a judicial exception (i.e., an abstract idea enumerated in Section I of the Revised Guidance, a law of nature, or a natural phenomenon). It is apparent that, as in claim 1, a system for analyzing complex datasets does not fall within the judicial exception of an abstract idea. Nor does the method of analyzing complex datasets recited in claim 10. Therefore, the amended claims are subject matter eligible according to Revised Step 2A, Prong One. 


It is apparent that, as in claim 1, a system for analyzing complex datasets does not fall within the judicial exception of an abstract idea. Nor does the method of analyzing complex datasets recited in claim 10” provides no evidence or rationale for this allegation. Examiner has performed the analysis of the claims in accordance with the published guidance and has detailed the limitations that fall within the abstract idea (Step 2A prong one) and for the additional elements has explained why they do not render the claim as being integrated into a practical application (Step 2A prong two) and why the additional considered individually and as part of the claim as a whole fail to amount to the claim being significantly more than the recited abstract idea (Step 2B). As such, the rejection presented above is complete and proper. In Re pages 12-13, applicant argues: 
However, assuming, arguendo, that consideration of claims 1-17 required further analysis in Prong Two; the Revised Guidance goes on to advise: "[i]f the recited exception is integrated into a practical application of the exception, then the claim is eligible at Prong Two of revised Step 2A. This concludes the eligibility analysis." However, the October Update provides still further explanation of the Step 2A analysis: "For example, if the additional limitations reflect an improvement in the functioning of a computer, or an improvement to another technology or technical field, the claim integrates the judicial exception into a practical application and thus imposes a meaningful limit on the judicial exception. No further analysis is required." (Emphasis added). Here, the entirety of the claim recitations improves the field of analyzing complex datasets. Other claim recitations improve the field of machine learning algorithms. - 12 -Atty Docket No.: 77186-287170Therefore, claims 1-17 are plainly integrated into a practical application because the claims, as presented, improve one or more technical fields. Therefore, all pending claims are directed to eligible subject matter under Prong Two of revised Step 2A. 
The Examiner goes on to analogize the subject matter of claims 1-17 to "observations, judgements, evaluations, and opinions". While the claims recite features relating to utilizing the pattern recognition of humans, the Examiner's categorization of certain computing features as mental processes appears to conflate the role of the human observer in claim 1 with the other claim elements. While human observers are excellent at recognizing simple patterns, this feature of human mental processes is also the reason why the subject matter of claims 1-17 is significantly more than a mental process. Humans are very poor at dealing with complex datasets via mental processes or by pen and paper. Additionally, the networking of client devices, servers, and displays is not generic. Instead, these features tie the subject matter of the claims to a practical application that leverages the pattern recognition of human observers to improve analysis of complex datasets that a human could otherwise not practically comprehend. Instead, as noted hereinabove, the claims are integrated into a practical application, and a human being could not meaningfully interact with the subject matter of the claims without integration thereof into the practical application. In fact, 0023 of the instant application identifies a specific technical improvement addressed by the application: 
The disclosed system addresses a technical problem tied to computer technology and arising in the realm of unstructured computer-generated content, such as social media posts, medical treatment records, and/or bank transactions, and the training of neural networks to recognize such patterns. The disclosed system solves this technical problem by embracing the ambiguity of unstructured data and parsing said data in its natural state, rather than attempting to normalize it. This involves avoiding conventional word stemming, retaining contractions in place, retaining netspeak as-is, and avoiding pitfalls that may occur when trying to parse sentences with missing components (e.g., no subject, no verb, etc). 
For the foregoing reasons, pending claims 1-17 are subject matter eligible at least because any implicated judicial exception is clearly integrated into a practical application and improves a technical field related to computing and, more specifically, to analysis of complex datasets. Reconsideration and withdrawal of this rejection is respectfully requested. 


(1) The computer itself is not being improved upon by the claim. Any improvement accomplished by the claims is an improvement to the abstract idea itself, and the computing elements are generic computing elements recited at a high level of generality which are used to implement the abstract idea, and this is insufficient to render the claim as a whole as being integrated into a practical application and is further insufficient to render the claim as being significantly more than claimed abstract idea. 
(2) Similarly, in order to be considered an improvement to one or more technical fields, the improvement must be to the technology itself, not merely an improvement to an abstract idea related to technological field, as would be the situation here. 
Therefore, applicant’s argument is unpersuasive, and claims 1-17 are properly rejected under 35 USC §101. 
To overcome this rejection, examiner suggests applicant amend the claim to include limitations which, when analyzed under the guidance for patent subject matter eligibility, clearly integrate the claims into a practical application (as defined by that guidance) and/or render the claims as being directed to significantly more than the claimed abstract idea, and present remarks which clearly explain why the amended claims are patentable under Step 2A prong two or Step 2B.

PRIOR ART
Response to Arguments
Applicant's arguments filed 6/3/2021 have been fully considered but they are not persuasive. In Re pages 14-16, applicant argues: 
In the Office Action, the Examiner rejected claims 1, 5, 9-11, and 18-20 were rejected under 35 U.S.C. § 103 as obvious from Rogers et al. (U.S. Pub. No. 2017/0161631, hereinafter "Rogers") in view of Mehrnezhad et al., PiSHi: click the images and I tell if you are a human (hereinafter "Mehrnezhad"). Further claims 2, 3, 6, 12, 13, 15, and 16 were rejected as unpatentable over Rogers and Mehrnezhad in further view of Lohse et al., A Classification of Visual Representations (hereinafter "Lohse"). Claims 4, 7, and 14 were rejected as unpatentable over Rogers, Mehrnezhad, and Lohse in still further view of Paluri et al. (U.S. Pub. No. 2017/0098067, hereinafter "Paluri"). Also, claim 17 was rejected as unpatentable over Rogers and Mehrnezhad in still further view of Nyang et al. (U.S. Pub. No. 2009/0138723, hereinafter "Nyang"). Claim 8 is rejected as unpatentable in view of Rogers, "Origin" (not previously cited in the Office Action), and Nyang. Applicant respectfully traverses all rejections. 
Applicant notes that the rejections of claims 8 and 17 are not complete. A combination with "Origin" cited against claim 8 is left unsupported. Also, claim 17 depends from claim 16, which in turn was rejected by a combination that includes Lohse. It is not clear whether the rejection of claim 17 further relies on Lohse. In the interest of fairness, Applicant respectfully requests a new Non-Final Office Action that either sets forth a complete rejection of the claims or indicates the allowability thereof. 

Rejection to Independent Claims 1, 10, and 18 
Independent claims 1, 10, and 18 were rejected under 35 U.S.C. § 103 as obvious from Rogers et al. (U.S. Pub. No. 20170161631, hereinafter "Rogers") in view of Mehrnezhad et al. ("PiSHi: click the images and I tell if 
Further, amended independent claim 10 sets forth, in part, a method of analyzing complex datasets that includes "analyzing the complex dataset in view of the one or more classifications of the one or more visual representations of the one or more abstract representations of the one or more data chunks of the complex dataset". (Emphasis added). Also, amended independent claim 18 specifies, among other things: 
wherein the abstract representations are displayed to inexperienced human observers by the plurality of client devices; wherein the inexperienced human observers recognize patterns among the abstract representations; and 
wherein a result of the pattern recognition of the inexperienced human observers is applied to the training of the at least one neural network algorithm... (Emphasis added). 
These features are not disclosed or suggested by the cited art. In order to support a prima facie case of obviousness under 35 U.S.C. § 103, an Examiner must establish "a finding that the prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference." MPEP § 2143(A) (citing KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007)). However, in this case, Rogers and Mehrnezhad do not disclose all of the elements of the claims. Further, secondary references, Lohse, Paluri, and Nyang do not supply the deficiencies of the proposed Rogers and Mehrnezhad combination. 
According to Rogers a user interacting with a display categorizes images of people, places, or concepts. See FIGS. 2A-3G and 1 0031 and 32. The images displayed to a user in Rogers are taken directly from an underlying media item repository. See 1 0016, 0018, and 0031. The Examiner admits at page 20 that "Rogers fails to disclose a system wherein the one or more chunks are abstracted as a plurality of abstract representations." Rogers further fails to disclose a plurality of graphical matrices comprising the plurality of abstract representations, at least because Rogers does not disclose abstract representations. 
The Examiner makes further reference to Mehrnezhad and alleges that Mehrnezhad "teaches a system wherein the one or more chunks are abstracted as a plurality of abstract representations". See page 20 of the Office Action. However, according to the Examiner, this purported teaching of Mehrnezhad is found at Sec. 1.2, Para. 2 which reads: 
People have unique capabilities in problem solving. They have specific behavioural models for perceiving and answer-ing image captchas. In this paper, we ask our users to solve an image captcha, and we analyse the user's entire engage-ment with the system. The problem presented to the users is the recognition of the upside part of multiple pictures, which are partially presented in the page. Hence, we also include another human brain's ability which is its strength in rebuilding the whole content of the picture by only seeing some parts of it. For example, if a user sees an ear of an elephant, he can build the whole picture in his mind, and recognise the subject. For partial presentation of pictures, a captcha system can simply cut some parts of the picture randomly and present it to the user. However, a more usable and secure approach is to use some advanced transformations. Therefore, we distort original pictures by applying geometric transformations (see Fig. 3), as suggested in Multiple Seimcha [16]. 
Mehrnezhad is directed to image captchas where users identify the underlying data (images), even when the images are distorted. The example excerpted above illustrates that the human users described in Mehrnezhad rely on recognition of the underlying data, e.g., an elephant, to interpret the images presented. This is entirely different from the abstract representations recited in independent claim 1. 
Accordingly, Applicant respectfully submits that rejected independent claim 1 is patentable over the cited prior art. Because independent claim 1 is patentable for at least the reasons set forth herein, Applicant submits that all claims depending therefrom are also patentable based on their own merits by adding novel and non-obvious features to the combination. 

Examiner disagrees. The disputed “abstract representations”, “the one or more chunks are abstracted as a plurality of abstract representations” and “wherein the plurality of abstract representations develops a predictable framework for pattern recognition by the human observer” are met by new reference Morariu in the combination applied below, and 

With respect to independent claim 10, Rogers and Mehrnezhad similarly do not disclose "analyzing the complex dataset in view of the one or more classifications of the one or more visual representations of the one or more abstract representations of the one or more data chunks of the complex dataset". The images presented to a user in both Rogers and Mehrnezhad are not visual representations of abstract representations. Instead, Rogers and Mehrnezhad present portions of the underlying datasets to users, e.g., the media item repository in Rogers contains images that are then presented to the user and Mehrnezhad presents slightly distorted images to a user for a captcha. 

Examiner disagrees. The disputed “interpreting each chunk as one or more respective abstract representations” and “analyzing the complex dataset in view of the one or more classifications of the one or more visual representations of the one or more abstract representations of the one or more data chunks of the complex dataset” are met by new reference Morariu in the combination applied below, and therefore applicant’s argument is moot because it does not apply to the applied mapping. While Rogers does disclose “analyzing the complex dataset in view of the one or more classifications of the one or more visual representations of the one or more … representations of the one or more data chunks of the complex dataset” (Rogers e.g. ¶32: In FIG. 3F, responsive to recommendation 308 being selected, the other on-screen and off-screen recommendations are updated to be more relevant to face paint. Recommendation 310 is also selected as conveying face paint. In FIG. 3G, the user interface 300 shows that the concept of face paint has been learned by system 100), it is only in combination of newly applied reference Morariu that this is clearly integrating the claimed “abstract representation” (emphasis added). In Re pages 16-17, applicant argues:
With respect to independent claim 18, Rogers and Mehrnezhad similarly do not disclose "wherein the inexperienced human observers recognize patterns among the abstract representations". (Emphasis added). The images presented to a user in both Rogers and Mehrnezhad recognized by those users based on an experience of the underlying dataset., e.g., in Mehrnezhad users recognize an elephant ear because the users know what an elephant looks like. Instead, Rogers and Mehrnezhad present portions of the underlying datasets to users and rely on the user's knowledge of the underlying data. 
Once again, the references are related to the subject matter at hand, but do not teach or suggest key elements of independent claims 10 and 18. Applicant submits that rejected independent claims 10 and 18 are patentable over the cited prior art. Independent claims 10 and 18 are patentable for at least the reasons set forth herein, hence all claims dependent thereon are also patentable based on their own merits by adding novel and non-obvious features to the combination. Thus, Applicant respectfully requests reconsideration of the rejection of claims 1- 20 under 35 U.S.C. § 103 and allowance of such claims.

Examiner disagrees. The disputed “inexperienced” humans in “wherein the inexperienced human observers recognize patterns among the abstract representations” is met by new reference Morariu in the combination applied below, and therefore applicant’s argument is moot because it does not apply to the applied mapping. Morariu also covers the “abstract representations”. 
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5-6, 9-10, 13, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over 
Rogers (U.S. Pub. No. 20170161631) in view of 
Morariu (“Contributions to Automatic Knowledge Extraction from Unstructured Data”).

Claim 1 (Independent)
Rogers discloses: a system for analyzing complex datasets, comprising: 
one or more servers; one or more machine learning algorithms; one or more client devices (Spec. Para. (04): This may be achieved by heavily relying on machine learning to quickly learn over items that have feedback associated with them and then predict over the remaining items that the user has not interacted with. Spec. Para. (13): In some implementations, system 100 may include one or more servers 102. The server(s) 102 may be configured to communicate with one or more computing platforms 104 according to a client/server architecture);
one or more displays associated with the one or more client devices (Spec. Para. (06): The system may comprise one or more hardware processors configured by machine-readable instructions to present the user interface via a hardware display of a computing platform); 
a network connecting the one or more servers and the one or more client devices (Spec. Para. (23): In some implementations, server(s) 102, computing platform(s) 104, and/or external resources 118 may be ; 
wherein a complex dataset is stored on the one or more servers (Spec. Para. (23): The one or more representations of media items may correspond to one or more media items stored in one or more media item repositories. A given media item repository may be located within server(s) 102, computing platform(s) 104, external resources 118, and/or other locations.); 
wherein the complex dataset is processed by the one or more servers (Spec. Para. (26): Server(s) 102 may include electronic storage 120, one or more processors 122, and/or other components.); and 
wherein the complex dataset is parsed into one or more chunks … representation; and a plurality of graphical matrices comprising the plurality of … representations (Spec. Para. 16: The concept category component 110 may be configured to receive a user selection of a given concept category. The concept category component 110 may be configured to present within the user interface one or more representations of media items (here interpreted as chunks) corresponding to the given concept category. A given media item may include one or more of an image, a video, text, audio, animations, graphics, data points, and/or other media items. The one or more representations of media items may correspond to one or more media items stored in one or more media item repositories. A given media item repository may be located within server(s) 102, computing platform(s) 104, external resources 118, and/or other locations. Presenting a given representation of a given media item may include presenting a thumbnail image of the given media item or a portion of the given media item. Fig. 3D: The figure shows the plurality of graphical matrices (images) that are presented to the user); 
wherein the one or more servers transmit, over the network to the one or more client devices, at least first and second graphical matrices of the plurality of graphical matrices developed from the complex dataset for display to a human observer (e.g. Fig. 3D: The figure shows the plurality of graphical matrices (images) that are presented to the user to be compared and classified. Spec. Para. (32): In FIG. 3D, user interface 300 presents several initial recommendations of media items that may or may not convey face paint. In FIG. 3E, recommendation 308 is selected as a positive example of a media item conveying face paint); 
wherein the plurality of … representations develops a predictable framework for pattern recognition by the human observer; wherein the human observer compares the first and second graphical matrices (e.g. Fig. 3D: The figure shows the plurality of graphical matrices (images) that are presented to the user to be compared and classified or ¶32: In FIG. 3D, user interface 300 presents several initial recommendations of media ; 
wherein the human observer classifies the graphical matrices and said classification provides the one or more machine learning algorithms with information about the complex dataset matrices (e.g. ¶32: In FIG. 3F, responsive to recommendation 308 being selected, the other on-screen and off-screen recommendations are updated to be more relevant to face paint. Recommendation 310 is also selected as conveying face paint. In FIG. 3G, the user interface 300 shows that the concept of face paint has been learned by system 100).
Rogers fails to explicitly recite: 
the one or more chunks are abstracted as plurality of abstract representations; and
wherein the plurality of abstract representations develops a predictable framework for pattern recognition by the human observer.
Morariu discloses: a system for analyzing complex data sets, comprising: 
wherein the complex dataset is parsed into one or more chunks and the one or more chunks are abstracted as a plurality of abstract representations (e.g. §2.1: organize attributes or attribute values into different levels of abstraction or §2.1.1.3: Data reduction: Complex data analysis and data mining … applied to obtain a reduced representation of the data set … Data cube aggregation … binning, histogram analysis, cluster analysis and entropy based discretization or §2.2: structured data, semi-structured data or §2.2.1: unstructured documents or §2.3.2.1: mining … use sets of words … to represent unstructured documents … n-grams representation, phrases, document concept categories, terms, hypernyms, etc. or §2.1.1.3: Complex data analysis … Concept hierarchies for each attribute … at multiple levels of abstraction; See also §§2.1.2, 2.1.3);
wherein the plurality of abstract representations develops a predictable framework for pattern recognition by the human observer (e.g. §2.1: interaction between users and the data mining systems allowing the user to interact, provide information to help focus the search, and performing exploratory data mining based on the intermediate data mining results … visualize the patterns in different forms or §2.1.2: visualization of discovered patterns in various forms can help users with different backgrounds to identify patterns of interest);
wherein the human observer classifies … and said classification provides the one or more machine learning algorithms with information about the complex dataset (e.g. §2.1.2: The visualization of discovered patterns in various forms can help users with different backgrounds to identify patterns of interest or §2.3.3.3: relevance feedback … user provides feedback … precision is greatly improved … learn user profiles … to help . 
Rationale:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rogers to incorporate presenting visualizations of abstractions of complex/structured data to users of different backgrounds to develop a framework for pattern recognition by the human observer and using feedback from these humans to improve the classifier as taught by Morariu for the benefit of helping users with different backgrounds to identify patterns of interest and improving the classifier based on user feedback (Morariu especially e.g. §2.1 or §2.3.3.3 or §2.3.3.4 or §7). 

Claim 5
In light of the previous disclosures of Rogers and Morariu above, 
Rogers fails to explicitly recite:
wherein one or more abstraction functions operate to abstract the one or more chunks as abstract representations; and wherein the abstraction function used to abstract the one or more chunks is at least partially determined by a type of data comprising the complex dataset.
Morariu discloses: 
wherein one or more abstraction functions operate to abstract the one or more chunks as abstract representations; and wherein the abstraction function used to abstract the one or more chunks is at least partially determined by a type of data comprising the complex dataset (e.g. e.g. §2.1: organize attributes or attribute values into different levels of abstraction or §2.1.1.3: Data reduction: Complex data analysis and data mining … applied to obtain a reduced representation of the data set … Data cube aggregation … binning, histogram analysis, cluster analysis and entropy based discretization or §2.2: structured data, semi-structured data or §2.2.1: unstructured documents or §2.3.2.1: mining … use sets of words … to represent unstructured documents … n-grams representation, phrases, document concept categories, terms, hypernyms, etc. or §2.1.1.3: Complex data analysis … Concept hierarchies for each attribute … at multiple levels of abstraction; See also §§2.1.2, 2.1.3).
Rationale:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rogers to incorporate presenting visualizations of abstractions of complex/structured data to Morariu for the benefit of helping users with different backgrounds to identify patterns of interest and improving the classifier based on user feedback (Morariu especially e.g. §2.1 or §2.3.3.3 or §2.3.3.4 or §7). 

Claim 6
In light of the previous disclosures of Rogers and Morariu above, 
Rogers discloses: wherein one or more of the abstract representations are combined to produce the graphical matrices (Figs. 3D, 3E, and 3F: The figures show a series of 3x4 grids (graphical matrices) created by combining a plurality of images (interpreted as the abstract representations) that are presented to the user).

Claim 9
In light of the previous disclosures of Rogers and Morariu above, 
Rogers discloses: wherein the classification provided by the human observer is communicated to the one or more machine learning algorithms to train the one or more machine learning algorithms (Spec. Para. (04): One aspect of the disclosure relates to a system configured for providing a user interface that facilitates learning user preferences via real-time recommendations of media items based on positive examples identified by user selections and negative examples identified by lack of user selections... Some implementations may utilize neural networks for such learning Spec. Para. (05): As an illustration, if the user is trying to train the system to know the name of the user's specific pet dog, the user might do a search for "dog" to retrieve media items that contain the user's specific pet dog. Then the user may click on their specific dog, while skipping over other dogs that are not theirs).

Claim 10 (Independent)
Regarding claim 10, Rogers discloses: a method of analyzing complex datasets, comprising: 
parsing a complex dataset into one or more chunks; … presenting the one or more … representations to one or more human observers as one or more visual representations (Spec. Para. 16: The concept category component 110 may be configured to receive a user selection of a given concept category. The concept category component 110 may be configured to present within the user interface one or more representations of media items corresponding to the given concept category (Here the system is parsing the media items into different concept categories). A given media item may include one or more of an image, a video, text, audio, animations, The figure shows the plurality of graphical matrices (images) that are presented to the user); 
wherein the one or more human observers are presented with first and second visual representations of the one or more abstract representations (Fig. 3D: The figure shows the plurality of graphical matrices (images) that are presented to the user to be compared and classified. Spec. Para. (32): In FIG. 3D, user interface 300 presents several initial recommendations of media items that may or may not convey face paint); and 
wherein the one or more human observers compares the first and second visual representations to produce one or more respective classifications (Spec. Para. (32): In FIG. 3E, recommendation 308 is selected as a positive example of a media item conveying face paint); 
receiving the one or more classifications of the respective one or more visual representations; providing the one or more classifications to a machine learning algorithm; and analyzing the complex dataset in view of the one or more classifications of the one or more visual representations of the one or more … representations of the one or more data chunks of the complex dataset (Spec. Para. (32): In FIG. 3F, responsive to recommendation 308 being selected, the other on-screen and off-screen recommendations are updated to be more relevant to face paint. Recommendation 310 is also selected as conveying face paint. In FIG. 3G, the user interface 300 shows that the concept of face paint has been learned by system 100).
Rogers fails to explicitly recite:
interpreting each chunk as one or more respective abstract representations; and
wherein the plurality of abstract representations develops a predictable framework for pattern recognition by the human observer.
Morariu discloses: a method of analyzing complex data sets, comprising: 
interpreting each chunk as one or more respective abstract representations (e.g. §2.1: organize attributes or attribute values into different levels of abstraction or §2.1.1.3: Data reduction: Complex data analysis and data mining … applied to obtain a reduced representation of the data set … Data cube aggregation … binning, histogram analysis, cluster analysis and entropy based discretization or §2.2: structured data, semi-structured ;
presenting the one or more abstract representations to one or more human observers as one or more visual representations (e.g. §2.1.2: visualization of discovered patterns in various forms can help users);
wherein the one or more human observers … produce one or more respective classifications (e.g. §2.1.2: The visualization of discovered patterns in various forms can help users with different backgrounds to identify patterns of interest);
providing the one or more classifications to a machine learning algorithm (e.g. §2.1.2: The visualization of discovered patterns in various forms can help users with different backgrounds to identify patterns of interest or §2.3.3.3: relevance feedback … user provides feedback … precision is greatly improved … learn user profiles … to help users with long term information seeking goals or §2.3.3.4: uses a neural network (Backpropagation algorithm) to learn the user’s profile or §7: adding human judgment and feedback to improve the classifier); and
analyzing the complex dataset in view of the one or more classifications of the one or more visual representations of the one or more abstract representations of the one or more data chunks of the complex dataset (e.g. §2.1.1.3: Complex data analysis or §2.3.3.3: relevance feedback … user provides feedback … precision is greatly improved … learn user profiles … to help users with long term information seeking goals or §2.3.3.4: uses a neural network (Backpropagation algorithm) to learn the user’s profile or §7: adding human judgment and feedback to improve the classifier; EN: The relevance feedback (user classifications) are used to refine the learning/training of the classifier that is used to improve the classifier’s classification of the analysis of the complex dataset).
Rationale:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rogers to incorporate presenting visualizations of abstractions of complex/structured data to users of different backgrounds to develop a framework for pattern recognition by the human observer and using feedback from these humans to improve the classifier as taught by Morariu for the benefit of helping users with different backgrounds to identify patterns of interest and improving the classifier based on user feedback (Morariu especially e.g. §2.1 or §2.3.3.3 or §2.3.3.4 or §7). 

Claim 13
In light of the previous disclosures of Rogers and Morariu above, 
Rogers fails to explicitly recite: 
presenting the first and second visual representations to a plurality of human observers; receiving a plurality of classifications of the first and second visual representations; and aggregating the plurality of classifications of the first and second visual representations.
Morariu discloses: 
presenting the first and second visual representations to a plurality of human observers (e.g. §2.1.2: The visualization of discovered patterns in various forms can help users with different backgrounds to identify patterns of interest); receiving a plurality of classifications of the first and second visual representations (e.g. §2.1.2: users with different backgrounds to identify patterns of interest); and aggregating the plurality of classifications of the first and second visual representations (e.g. §2.3.3.3: relevance feedback … user provides feedback … precision is greatly improved … help users with long term information seeking goals or §7: adding human judgment and feedback to improve the classifier).
Rationale:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rogers to incorporate presenting visualizations of abstractions of complex/structured data to users of different backgrounds to develop a framework for pattern recognition by the human observer and using feedback from these humans to improve the classifier as taught by Morariu for the benefit of helping users with different backgrounds to identify patterns of interest and improving the classifier based on user feedback (Morariu especially e.g. §2.1 or §2.3.3.3 or §2.3.3.4 or §7). 

Claim 16
In light of the previous disclosures of Rogers and Morariu above, 
Rogers discloses: wherein each visual representation is a matrix; and wherein each abstract representation is an entry in the matrix (Figs. 3D, 3E, and 3F: The figures show a series of 3x4 grids (matrices) created by combining a plurality of images (interpreted as the abstract representations) that are presented to the user).



Claim 18 (Independent)
Rogers discloses: a system for training neural networks, comprising: 
a server connected to a network (Spec. Para. (13): In some implementations, system 100 may include one or more servers 102. The server(s) 102 may be configured to communicate with one or more computing platforms 104 according to a client/server architecture); 
a plurality of client devices connected to the network (Spec. Para. (06): The system may comprise one or more hardware processors configured by machine-readable instructions to present the user interface via a hardware display of a computing platform. Spec. Para. (23): In some implementations, server(s) 102, computing platform(s) 104, and/or external resources 118 may be operatively linked via one or more electronic communication links. For example, such electronic communication links may be established, at least in part, via a network such as the Internet and/or other networks); 
at least one neural network algorithm executed by a processor and memory of the server (Spec. Para. (04): One aspect of the disclosure relates to a system configured for providing a user interface that facilitates learning user preferences via real-time recommendations of media items based on positive examples identified by user selections and negative examples identified by lack of user selections… This may be achieved by heavily relying on machine learning to quickly learn over items that have feedback associated with them and then predict over the remaining items that the user has not interacted with. Some implementations may utilize neural networks for such learning…); 
a complex dataset available to the server for analysis (Spec. Para. (23): The one or more representations of media items may correspond to one or more media items stored in one or more media item repositories. A given media item repository may be located within server(s) 102, computing platform(s) 104, external resources 118, and/or other locations); 
wherein the system separates the complex dataset into chunks (Spec. Para. 16: The concept category component 110 may be configured to receive a user selection of a given concept category. The concept category component 110 may be configured to present within the user interface one or more representations of media items corresponding to the given concept category. A given media item may include one or more of an image, a video, text, audio, animations, graphics, data points, and/or other media items. The one or more representations of media items may correspond to one or more media items stored in one or more media item repositories. A given media item repository may be located within server(s) 102, computing platform(s) 104, external resources ; … 
wherein … representations are displayed to … human observers by the plurality of client devices; wherein the … human observers recognize patterns among the … representations; and wherein a result of the pattern recognition of the … human observers is applied to the training of the at least one neural network algorithm (Fig. 3D: The figure shows the plurality of graphical matrices (images) that are presented to the user to be compared and classified. Spec. Para. (32): In FIG. 3D, user interface 300 presents several initial recommendations of media items that may or may not convey face paint. In FIG. 3E, recommendation 308 is selected as a positive example of a media item conveying face paint. In FIG. 3F, responsive to recommendation 308 being selected, the other on-screen and off-screen recommendations are updated to be more relevant to face paint. Recommendation 310 is also selected as conveying face paint. In FIG. 3G, the user interface 300 shows that the concept of face paint has been learned by system 100).
Rogers fails to explicitly recite: 
an abstraction function wherein the chunks of the complex dataset are interpreted as abstract representations; wherein the abstract representations are displayed to inexperienced human observers by the plurality of client devices; inexperienced human observers.
Morariu discloses, in a system comprising: … a complex dataset available to the server for analysis (e.g. §2.1.1.3: Complex data analysis or §2.2: structured data, semi-structured data or §2.2.1: unstructured documents); wherein the system separates the complex dataset into chunks (e.g. §2.1.1.3: Data reduction: Complex data analysis and data mining … applied to obtain a reduced representation of the data set … Data cube aggregation … binning, histogram analysis, cluster analysis and entropy based discretization or §2.3.2.1: mining … use sets of words … to represent unstructured documents … n-grams representation, phrases, document concept categories, terms, hypernyms, etc.); an abstraction function wherein the chunks of the complex dataset are interpreted as abstract representations (e.g. §2.1: organize attributes or attribute values into different levels of abstraction or §2.1.1.3: Complex data analysis … Concept hierarchies for each attribute … at multiple levels of abstraction; See also §§2.1.2, 2.1.3), further comprising:
wherein the abstract representations are displayed to inexperienced human observers by the plurality of client devices (e.g. §2.1.2: users have only a rough idea of what the interesting attributes for exploration might be … visualization of discovered patterns in various forms can help users with different backgrounds; EN: Users of different backgrounds who only have a rough idea of what the interesting attributes might be meet the broadest reasonable interpretation (BRI) of the claimed “inexperienced users”); 
wherein the inexperienced human observers recognize patterns among the abstract representations (e.g. §2.1.2: The visualization of discovered patterns in various forms can help users with different backgrounds to identify patterns of interest); and 
wherein a result of the pattern recognition of the inexperienced human observers is applied to the training of the at least one neural network algorithm (e.g. §2.3.3.3: relevance feedback … user provides feedback … precision is greatly improved … learn user profiles … to help users with long term information seeking goals or §2.3.3.4: uses a neural network (Backpropagation algorithm) to learn the user’s profile or §7: adding human judgment and feedback to improve the classifier).  
Rationale:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rogers to incorporate presenting visualizations of abstractions of complex/structured data to users of different backgrounds (which would include various levels of experience) and using feedback from these humans to improve the neural network classifier as taught by Morariu for the benefit of helping users with different backgrounds to identify patterns of interest and improving the classifier based on user feedback (Morariu especially e.g. §2.1 or §2.3.3.3 or §2.3.3.4 or §7). 

Claim 19
In light of the previous disclosures of Rogers and Morariu above, 
Rogers discloses: 
wherein the abstract representations are arranged in one or more graphical matrices for display to the … human observers (Figs. 3D, 3E, and 3F: The figures show a series of 3x4 graphical matrices composed of images that are presented to the user).
Rogers fails to explicitly recite:
inexperienced.
Morariu discloses:
the humans being inexperienced (e.g. §2.1.2 as above).
Rationale:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rogers to incorporate presenting visualizations of abstractions of complex/structured data to users of different backgrounds (which would include various levels of experience) and using feedback from these Morariu for the benefit of helping users with different backgrounds to identify patterns of interest and improving the classifier based on user feedback (Morariu especially e.g. §2.1 or §2.3.3.3 or §2.3.3.4 or §7). 

Claim 20
In light of the previous disclosures of Rogers and Morariu above, 
Rogers discloses:
wherein the result of the human pattern recognition is applied to the data underlying the abstract representations displayed to the … human observers by the at least one neural network algorithm to further train the at least one neural network algorithm (Spec. Para. (04): One aspect of the disclosure relates to a system configured for providing a user interface that facilitates learning user preferences via real-time recommendations of media items based on positive examples identified by user selections and negative examples identified by lack of user selections... Some implementations may utilize neural networks for such learning Spec. Para. (05): As an illustration, if the user is trying to train the system to know the name of the user's specific pet dog, the user might do a search for "dog" to retrieve media items that contain the user's specific pet dog. Then the user may click on their specific dog, while skipping over other dogs that are not theirs).
Rogers fails to explicitly recite:
inexperienced.
Morariu discloses:
the humans being inexperienced (e.g. §2.1.2 as above).
Rationale:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rogers to incorporate presenting visualizations of abstractions of complex/structured data to users of different backgrounds (which would include various levels of experience) and using feedback from these humans to improve the neural network classifier as taught by Morariu for the benefit of helping users with different backgrounds to identify patterns of interest and improving the classifier based on user feedback (Morariu especially e.g. §2.1 or §2.3.3.3 or §2.3.3.4 or §7). 

Claim Rejections - 35 USC § 103
Claims 2-3, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over 
Rogers (U.S. Pub. No. 20170161631) in view of 
Morariu (“Contributions to Automatic Knowledge Extraction from Unstructured Data”) further in view of
Lohse (“A Classification of Visual Representations”). 

Claim 2
In light of the previous disclosures of Rogers and Morariu above, 
The combination of Rogers and Morariu fails to explicitly recite: 
wherein the wherein the classification by the human observer is one of similar, dissimilar, and somewhat similar.
Lohse discloses: 
wherein the wherein the classification by the human observer is one of similar, dissimilar, and somewhat similar (“Methods” Para. 6: The final procedure was a bottom-up sorting task. For this task, the 60 items were placed randomly on a large table, and the subjects were asked to sort them into groups of similar items. Subjects were given no explicit criteria for judging similarity and could create any number of groups and any number of items per group. Once the subjects had completed their initial groupings, they described each group and explained why all the items in the group were similar. After the experimenter recorded these descriptions, the subjects grouped their initial groupings into higher-order clusters of similar groups. Again, the experimenter recorded the subjects' explanations of why all the items within a cluster were similar. This process was repeated until all 60 items were placed in a single group. Here, Examiner is interpreting the subsequent round of grouping after the initial round as a designation as “somewhat similar.”).
Rationale:
Lohse and the instant application are analogous because they both deal with using human observers to classify and understand data represented in image form. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim to modify the system disclosed in Rogers to include the teachings Lohse in order to utilize human ability to classify images to better understand the differences between the graphical representations presented in the combination of Rogers and Morariu for the benefit of providing more nuanced training data to the machine learning algorithm, thus further enhancing its classification abilities (Lohse e.g. Para. 2: However, if visualization is to continue to advance as an interdisciplinary science, it must become more than a grab bag of techniques for displaying data. Our research focuses on classifying visual information. Classification lies at the heart of every scientific field. Classifications structure domains of systematic inquiry and provide concepts for developing theories to identify anomalies and to predict future research needs).

Claim 12
In light of the previous disclosures of Rogers and Morariu above, 
The combination of Rogers and Morariu fails to explicitly recite:
wherein the one or more human observers classifies the first and second visual representations as one of similar, dissimilar, and somewhat similar.
Lohse discloses: 
wherein the one or more human observers classifies the first and second visual representations as one of similar, dissimilar, and somewhat similar (“Methods” Para. 6: The final procedure was a bottom-up sorting task. For this task, the 60 items were placed randomly on a large table, and the subjects were asked to sort them into groups of similar items. Subjects were given no explicit criteria for judging similarity and could create any number of groups and any number of items per group. Once the subjects had completed their initial groupings, they described each group and explained why all the items in the group were similar. After the experimenter recorded these descriptions, the subjects grouped their initial groupings into higher-order clusters of similar groups. Again, the experimenter recorded the subjects' explanations of why all the items within a cluster were similar. This process was repeated until all 60 items were placed in a single group. Here, Examiner is interpreting the subsequent round of grouping after the initial round as a designation as “somewhat similar.”).
Rationale:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim to modify the system disclosed in the combination of Rogers and Morariu to include the teachings Lohse in order to utilize human ability to classify images to better understand the differences between the graphical representations presented in the combination of Rogers and Morariu for the benefit of providing more nuanced training data to the machine learning algorithm, thus further enhancing its classification abilities (Lohse e.g. Para. 2: However, if visualization is to continue to advance as an interdisciplinary science, it must become more than a grab bag of techniques for displaying data. Our research focuses on classifying visual information. Classification lies at the heart of every scientific field. Classifications structure domains of systematic inquiry and provide concepts for developing theories to identify anomalies and to predict future research needs).

Claim 15
In light of the previous disclosures of Rogers and Morariu above, 
The combination of Rogers and Morariu fails to explicitly recite: 
determining a threshold similarity correlated with a number of abstract representations to include in each visual representation; comparing the one or more chunks of data to one another before interpreting each chunk as the respective one or more abstract representations; identifying whether the one or more chunks are above the threshold similarity; and iteratively comparing the one or more chunks of data to one another until all chunks included in the visual representation are above the similarity threshold.
Lohse discloses:
determining a threshold similarity correlated with a number of abstract representations to include in each visual representation (“Results” Para. 6: The simplest type of classification tree is one in which each internal node of the tree corresponds to a single independent variable, called the splitting variable for that node. Associated with the splitting variable is a threshold value, which determines whether a to-be-classified item is sent left or right in the subsequent branching. Here the items are being sorted by determining whether or not an item meets the threshold similarity value associated with a certain classification of items); comparing the one or more chunks of data to one another before interpreting each chunk as the respective one or more abstract representations (“Methods” Para. 6: Subjects performed three tasks in a two-hour session. These tasks were naming, rating, and sorting the 60 items... The final procedure was a bottom-up sorting task. For this task, the 60 items were placed randomly on a large table, and the subjects were asked to sort them into groups of similar items. Subjects were given no explicit criteria for judging similarity and could create any number of groups and any number of items per group. The naming and rating are being interpreted as “interpreting” here as they show the subjects deriving some level of understanding of the data); identifying whether the one or more chunks are above the threshold similarity (“Results” Para. 6: Items are classified by running them down the tree and sending them right or left at each node depending on whether or not they exceed the threshold value for the corresponding splitting variable at that node. When an item reaches a terminal node, it is assigned to the class associated with that node); and iteratively comparing the one or more chunks of data to one another until all chunks included in the visual representation are above the similarity Once the subjects had completed their initial groupings, they described each group and explained why all the items in the group were similar. After the experimenter recorded these descriptions, the subjects grouped their initial groupings into higher-order clusters of similar groups. Again, the experimenter recorded the subjects' explanations of why all the items within a cluster were similar. This process was repeated until all 60 items were placed in a single group).
Rationale:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim to modify the method disclosed in the combination of Rogers and Morariu to include systematically comparing and sorting the visual representations as taught by Lohse for the benefit of obtaining a similarity hierarchy of the visual representations which could provide better, more nuanced training data to the machine learning algorithm (Lohse e.g. “Results” Para. 3: In order to identify groups or clusters of items in the subjects' sortings, a matrix of similarities was constructed by counting the number of times each pair of graphics was grouped together in the subjects' lowest level sorts. The similarity matrix was then used as the basis for complete linkage hierarchical clustering).

Claim Rejections - 35 USC § 103
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over 
Rogers (U.S. Pub. No. 20170161631) in view of 
Morariu (“Contributions to Automatic Knowledge Extraction from Unstructured Data”) further in view of
Lohse (“A Classification of Visual Representations”) further in view of
Mehrnezhad (“PiSHi: click the images and I tell if you are a human”).

Claim 3
In light of the previous disclosures of Rogers and Morariu and Lohse above, 
The combination of Rogers and Morariu and Lohse fails to explicitly recite:
wherein pairs of graphical matrices are presented to a plurality of human observers; and wherein the classifications of the plurality of human observers are combined to develop an aggregate classification.
Mehrnezhad discloses: 
wherein pairs of graphical matrices are presented to a plurality of human observers (Fig. 1 Caption: PiSHi asks the user to click on the upright orientation of 10 distorted pictures. Eight of these pictures are for evaluating the user and have different hardness rates to be clicked correctly. The other two pictures are under observation of multiple users to be chosen in order to update the captcha database.); and wherein the classifications of the plurality of human observers are combined to develop an aggregate classification (Sec. 4 Para. 1: Then, PiSHi’s inference engine adds all the users’ answers to each other to find out whether the new picture is accepted (and to which HR category it belongs to), or rejected).
Rationale:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim to modify the system disclosed in the combination of Rogers and Morariu and Lohse to include using the combined response of multiple human users as taught by Mehrnezhad for the benefit of gaining a better understanding of which classification an image belongs to (Mehrnezhad e.g. Sec. 4 Para. 1: We propose a new method for updating the database based on user’s credits, which we call the credit-based approach. In this approach, the more credit the user gets, the more impact he has on updating the database… Then, PiSHi’s inference engine adds all the users’ answers to each other to find out whether the new picture is accepted (and to which HR category it belongs to), or rejected).


Claim Rejections - 35 USC § 103
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over 
Rogers (U.S. Pub. No. 20170161631) in view of 
Morariu (“Contributions to Automatic Knowledge Extraction from Unstructured Data”) further in view of
Lohse (“A Classification of Visual Representations”) further in view of
Mehrnezhad (“PiSHi: click the images and I tell if you are a human”) further in view of
Paluri (U.S. Pub. No. 20170098067). 

Claim 4
In light of the previous disclosures of Rogers and Morariu and Lohse and Mehrnezhad above, 
The combination of Rogers and Morariu and Lohse and Mehrnezhad fails to explicitly recite:
wherein the aggregate classification is provided as an input to the one or more machine learning algorithms; and wherein the one or more machine learning algorithms include a convolutional neural network.
Paluri
wherein the aggregate classification is provided as an input to the one or more machine learning algorithms; and wherein the one or more machine learning algorithms include a convolutional neural network (Spec. Para. [0011]: In an embodiment, systems, methods, and non-transitory computer readable media can be configured to determine that a threshold number of users have identified a particular content item included in the second set of content items as being similar to the query content item and train the convolutional neural network so that the particular content item is determined to be similar to the query content item. The threshold number of users agreeing on the classification is being interpreted as an aggregate classification).
Rationale:
Paluri and the instant application are analogous because they both are directed towards inventions where images are presented, via computer, to a human for the purposes of classifying said images. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim to modify the system disclosed in the combination of Rogers and Morariu and Lohse and Mehrnezhad to include using a convolutional neural network as one of the machine learning algorithms as taught by Paluri for the benefit of because they are known to be an effective type of machine learning algorithm for the purpose of determining the degree of similarity between items (Paluri e.g. Spec. Para. [0007]: In an embodiment, systems, methods, and non-transitory computer readable media can be configured to determine the respective similarity distance measurement between a hash value corresponding to the query content item and a respective hash value corresponding to the content item. Spec. Para. [0010]: In an embodiment, the convolutional neural network is trained to project the hash values based at least in part on locality-sensitive hashing).

Claim Rejections - 35 USC § 103
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over 
Rogers (U.S. Pub. No. 20170161631) in view of 
Morariu (“Contributions to Automatic Knowledge Extraction from Unstructured Data”) further in view of
Paluri (U.S. Pub. No. 20170098067). 

Claim 7
In light of the previous disclosures of Rogers and Morariu above, 
The combination of Rogers and Morariu
wherein the one or more chunks are compared to one another according to a similarity threshold; and wherein the abstract representations are produced for the one or more chunks that are below the similarity threshold.
Paluri discloses:
wherein the one or more chunks are compared to one another according to a similarity threshold; and wherein the abstract representations are produced for the one or more chunks that are below the similarity threshold (Spec. Para. [0004]: A first set of content items that each have a threshold similarity to a query content item can be determined. A second set of content items that each have a threshold dissimilarity to the query content item can be determined. The challenge-response test can be provided for display to the user. The challenge-response test presents a group of content items including the first set of content items and the second set of content items).
Rationale:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim to modify the system disclosed in the combination of Rogers and Morariu to include a similarity threshold as taught by Paluri for the benefit of determining which abstract representations qualify as similar and dissimilar based solely on their visual features which can greatly simplify the classification process (Paluri e.g. Spec. Para. [0027]: During the authentication process, the user can be presented with the group of content items, together with a prompt that asks the user to identify all of the content items that are similar to one another (e.g., the content items that capture similar Subject matter). The user can successfully satisfy the authentication process if the user correctly identifies (e.g., checks a respective “yes” or “no” box for each content item) which content items in the group are similar. Thus, the improved approach is concept agnostic in that the approach allows authentication of users without requiring users to identify, or select, content items based on an identified concept. Instead, users can be asked to identify content items based on their visual features).

Claim 14
In light of the previous disclosures of Rogers and Morariu above, 
The combination of Rogers and Morariu fails to explicitly recite: 
wherein the machine learning algorithm is a convolutional neural network.
Paluri
wherein the machine learning algorithm is a convolutional neural network (Spec. Para. [0011]: In an embodiment, systems, methods, and non-transitory computer readable media can be configured to determine that a threshold number of users have identified a particular content item included in the second set of content items as being similar to the query content item and train the convolutional neural network so that the particular content item is determined to be similar to the query content item). 
Rationale:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim to modify the system disclosed in the combination of Rogers and Morariu to include using a convolutional neural network as one of the machine learning algorithms as taught by Paluri for the benefit of because they are known to be an effective type of machine learning algorithm for the purpose of determining the degree of similarity between items (Paluri e.g. Spec. Para. [0007]: In an embodiment, systems, methods, and non-transitory computer readable media can be configured to determine the respective similarity distance measurement between a hash value corresponding to the query content item and a respective hash value corresponding to the content item. Spec. Para. [0010]: In an embodiment, the convolutional neural network is trained to project the hash values based at least in part on locality-sensitive hashing).

Claim Rejections - 35 USC § 103
Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over 
Rogers (U.S. Pub. No. 20170161631) in view of 
Morariu (“Contributions to Automatic Knowledge Extraction from Unstructured Data”) further in view of
Nyang (U.S. Pub. No. 20090138723 A1). 

Claim 8
In light of the previous disclosures of Rogers and Morariu above, 
The combination of Rogers and Morariu fails to explicitly recite: 
wherein a blur function is applied to the graphical matrices before presentation to the human observers.
Nyang discloses: 
wherein a blur function is applied to the graphical matrices before presentation to the human observers (Spec. Para. [0014]: in the step of generating the test image, at least one of the plurality of images is modified by image rotation, noise addition, erasure, distortion, brightness change, contrast change, blur, softness, image magnification, image reduction, image color replacement, or combination thereof). 
Rationale:
Nyang and the instant application are analogous because they both are directed towards inventions where abstract images are presented, via computer, to a human for the purposes of classifying said images. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim to modify the system disclosed in Rogers to include using a blur function as it serves as another way to provide an abstracted (modified) graphical representation for use as a test image by the human observers that can similarly capture a human’s ability to recognize images in unideal circumstances and thus improve the quality of the training data (Spec. Para. [0014]: In still another preferred embodiment, in the step of generating the test image, at least one of the plurality of images is modified by image rotation, noise addition, erasure, distortion, brightness change, contrast change, blur, softness, image magnification, image reduction, image color replacement, or combination thereof).

Claim 17
In light of the previous disclosures of Rogers and Morariu above, 
The combination of Rogers and Morariu fails to explicitly recite: 
wherein a blur function is applied to each matrix before the one or more visual representations are presented to the one or more human observers.
Nyang discloses: 
wherein a blur function is applied to each matrix before the one or more visual representations are presented to the one or more human observers (Spec. Para. [0014]: in the step of generating the test image, at least one of the plurality of images is modified by image rotation, noise addition, erasure, distortion, brightness change, contrast change, blur, softness, image magnification, image reduction, image color replacement, or combination thereof). 
Rationale:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim to modify the system disclosed in the combination of Rogers and Morariu to include using a blur function as taught by Nyang for the benefit of because it serves as another way to provide an abstracted (modified) graphical representation for use as a test image by the human observers that can similarly capture a human’s ability to Nyang e.g. Spec. Para. [0014]: In still another preferred embodiment, in the step of generating the test image, at least one of the plurality of images is modified by image rotation, noise addition, erasure, distortion, brightness change, contrast change, blur, softness, image magnification, image reduction, image color replacement, or combination thereof).

Claim Rejections - 35 USC § 103
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over 
Rogers (U.S. Pub. No. 20170161631) in view of 
Morariu (“Contributions to Automatic Knowledge Extraction from Unstructured Data”) further in view of
Mehrnezhad (“PiSHi: click the images and I tell if you are a human”).

Claim 11
In light of the previous disclosures of Rogers and Morariu above, 
The combination of Rogers and Morariu fails to explicitly recite:
presenting one or more test visual representations comprised of the one or more abstract representations to the one or more human observers before presenting the one or more visual representations to the one or more human observers, wherein the test visual representations have one or more known classifications.
Mehrnezhad discloses:
presenting one or more test visual representations comprised of the one or more abstract representations to the one or more human observers before presenting the one or more visual representations to the one or more human observers, wherein the test visual representations have one or more known classifications (Sec. 2.2 Para. 2: In order to study the effect of the suggested transformations, we asked 24 volunteer users (male and female, 18–40 years old, university and non-university people) to identify the subject of the distorted pictures from a list of 30 labels (Apple, Baby, Badminton ball, Bike, etc).We randomly chose a distorted picture and showed it to the user in a web page along with a list of labels, and repeated it for 60 rounds).
Rationale:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim to modify the system disclosed in the combination of Rogers and Morariu to include showing test visual representations to the human observers before the visual representations of interest as taught by Mehrnezhad for the benefit of in Mehrnezhad e.g. Sec. 2.2 Para. 2: In order to study the effect of the suggested transformations, we asked 24 volunteer users (male and female, 18–40 years old, university and non-university people) to identify the subject of the distorted pictures from a list of 30 labels (Apple, Baby, Badminton ball, Bike, etc.)… Our users could identify the content of the pictures in 87% of the cases in about 7.5 s on average. We studied the pictures that the users failed to recognise, and found they were randomly distributed between the original images and the selected 3D models. These results show that the selected transformations are effective and usable for the users). 

Examiner’s Note
The Examiner respectfully requests of the Applicant in preparing responses, to fully consider the entirety of the reference(s) as potentially teaching all or part of the claimed invention. It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN. “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments (see MPEP 2123). The Examiner has cited particular locations in the reference(s) as applied to the claim(s) above for the convenience of the Applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim(s), typically other passages and figures will apply as well.

Conclusion
Any prior art made of record on the attached PTO-892 and not relied upon is considered pertinent to applicant's disclosure.
Applicant is reminded that in amending in response to a rejection of claims, the patentable novelty must be clearly shown in view of the state of the art disclosed by the references cited and the objections made. Applicant must also show how the amendments avoid such references and objections. See 37 CFR §1.111(c). Additionally when amending, in their remarks Applicant should particularly cite to the supporting paragraphs in the original disclosure for the amendments.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN J BUSS whose telephone number is (571)272-5831. The examiner can normally be reached on M-F 9A-5P ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
As detailed in MPEP 502.03, communications via Internet e-mail are at the discretion of the applicant. Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. Examiner suggests filing PTO/SB/439 if applicant desires the examiner to be able to communicate by email.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/B. B./
Examiner, Art Unit 2125

/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125